         Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- x
                                        :
 UNITED STATES OF AMERICA               :
                                        :
              - v. -                    :
                                        :
 VANCE COLLINS,                         :                    19 Cr. 395 (PKC)
      a/k/a “Big AK,” and               :
                                        :
 RAMON RAMIREZ,                         :
      a/k/a “Obendy,”                   :
                                        :
                    Defendants.         :
 -------------------------------------- x




                           GOVERNMENT’S PROPOSED
                      EXAMINATION OF PROSPECTIVE JURORS




                                       GEOFFREY S. BERMAN
                                       United States Attorney for the
                                       Southern District of New York
                                       One St. Andrew’s Plaza
                                       New York, New York 10007

Celia V. Cohen
Christopher Brumwell
Assistant United States Attorneys
       - Of Counsel -
          Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 2 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- x
                                        :
 UNITED STATES OF AMERICA               :
                                        :
              - v. -                    :
                                        :
 VANCE COLLINS,                         :                                19 Cr. 395 (PKC)
      a/k/a “Big AK,” and               :
                                        :
 RAMON RAMIREZ,                         :
      a/k/a “Obendy,”                   :
                                        :
                    Defendants.         :
 -------------------------------------- x



     GOVERNMENT’S PROPOSED EXAMINATION OF PROSPECTIVE JURORS

        The Government respectfully requests, pursuant to Rule 24(a) of the Federal Rules of

Criminal Procedure, that the Court include the following questions in its examination of

prospective jurors. The Court is requested to pursue more detailed questioning at sidebar or in

the robing room if a prospective juror’s answer reveals that further inquiry is appropriate and, in

such an instance, to conclude by asking whether the particular fact or circumstance would

influence the prospective juror in favor of or against either the Government or the defendant.

                                       Summary of the Case

        This is a criminal case. The defendants, Vance Collins and Ramon Ramirez, have been

charged in an Indictment with violating certain federal laws. The Indictment was returned by a

grand jury sitting in this District.

        The Indictment itself is not evidence. It simply contains the charges that the

Government is required to prove to the satisfaction of the jury beyond a reasonable doubt.
         Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 3 of 16



        I will now summarize the charges in this case in order to determine whether there is

anything about the nature of this case that may make it difficult or inappropriate for any of you

to serve on the jury. In brief, Collins and Ramirez are charged with violating the laws that make

it a crime to hire someone to commit a murder and to agree to hire someone to commit a

murder. No one is alleged to have been killed or injured. Collins is also charged with

unlawfully possessing three firearms.

        The Indictment therefore contains three counts or charges:

        Count One charges that in or about 2017 through in or about 2018, Collins and Ramirez

agreed to pay someone to murder an individual believed to be having an affair with Ramirez’s

wife.

        Count Two charges that that in or about late 2017, Collins and Ramirez in fact hired

someone for that purpose.

        Count Three charges only Collins with unlawfully possessing three firearms on or about

June 13, 2019.

        1.       Do any of you believe you have personal knowledge of the charges contained in

the Indictment as I have described them? Have you read or heard anything about this case?

                                 Ability to Render a Fair Verdict

        2.       Do you feel that you could not fairly and impartially sit as a juror in a case

involving the charges that I have described to you? Have you formed an opinion that the

actions charged in the Indictment, as I have described them to you, should not be crimes?

        3.       As I have explained, Count One charges the defendants with conspiracy, or

agreeing to commit a crime. As I will explain to you in more detail at the end of the trial,

agreeing to commit a crime is itself a crime. It is the agreement itself that is prohibited, and it

                                                   2
         Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 4 of 16



does not matter if the defendants or their co-conspirators actually completed the objective of the

conspiracy. Does any juror feel that the law should not separately prohibit agreements to

commit crimes, as opposed to the commission of the crimes themselves, even if the underlying

crime is not successfully completed?

        4.      Does the fact that the charges involve allegations of murder-for-hire affect your

ability to render a fair verdict?

        5.      Do any of you feel that the fact that the charges involve the illegal possession of

firearms may affect your ability to render a fair verdict? Do any of you have any opinion about

the enforcement of the federal firearms laws that might prevent you from being fair and

impartial in this case?

        6.      Does any juror own a gun? Has any juror received training in the use of

firearms? Do any of you believe that the laws governing the possession of firearms should not

be enforced?

        7.      Has any juror been involved—as a defendant, victim, or any other way—in a

case involving a murder, shooting, or any firearms offenses?

        8.      Have any of you or has any member of your family ever lobbied, petitioned, or

worked in any other manner for or against any laws or regulations relating to firearms? If so,

when and what did you do? Have any of you ever supported or belonged to any organizations

involved in such work?

             Views on Certain Witnesses, Investigative Techniques, and Evidence

        9.      The witnesses in this case will include law enforcement witnesses. Would any of

you be more likely to believe a witness merely because he or she is a member of a law



                                                 3
          Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 5 of 16



enforcement agency? Would any of you be less likely to believe a witness merely because he or

she is a member of a law enforcement agency?

         10.   Some of the evidence admitted at trial may come from searches performed by

law enforcement officers. I instruct you that those searches were legal and that the evidence

obtained from those searches is admissible in this case. Do any of you have strong feelings

about searches conducted by law enforcement officers or the use of evidence obtained from

searches that would affect your ability to be fair and impartial in this case? Would you have a

bias for or against the Government because the Government conducted such a search, or used

evidence obtained from such a search?

         11.   You may hear testimony in this case from one or more cooperating witnesses,

that is, a witness who at one time was involved in illegal activity, but who has now pled guilty

to crimes and is testifying on behalf of the Government in the hope of receiving a lower

sentence. I instruct you that the use of such cooperating witnesses is perfectly legal and is often

a necessary law enforcement tool. Do any of you have any experience with or feelings about

the use of cooperating witnesses generally, or the use of evidence or information obtained from

cooperating witnesses, that would make it difficult for you to render a fair and impartial verdict

if you heard testimony from a cooperating witness? Would you have any bias for or against the

Government because of evidence obtained in this manner?

         12.   Does anyone have any expectations about the types of evidence that the

Government should or will present in this criminal trial, or in a criminal trial more generally?

         13.   Would any of you be unable to follow my instructions that the Government is not

required to use any particular investigative technique in uncovering evidence of or prosecuting a

crime?

                                                 4
         Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 6 of 16



       14.     If this trial generates media attention, will each of you follow my instruction that

you should absolutely avoid reading, watching, or listening to media reports concerning the

case—including coverage of the case in social media like Facebook and Twitter—until after this

case is over? If not, please raise your hand.

                              Knowledge of the Trial Participants

       15.     The defendants in this case are Vance Collins and Ramon Ramirez. [Please ask

the defendants to rise.] Does any juror know, or has any juror had any dealings, directly or

indirectly, with the defendant, or with any relative, friend, or associate of the defendant?

       16.     To your knowledge, do any of your relatives, friends, associates, or employers

know or have any dealings with the defendant or with any relative, friend, or associate of the

defendant?

       17.     Mr. Collins is represented by Mr. Eric Breslin and Ms. Arletta Bussiere. [Please

ask all defense counsel to stand.] Do any of you know Mr. Breslin or Ms. Bussiere? Has any

juror had any dealings with them or with individuals in their office?

       18.     Mr. Ramirez is represented by Mr. Matthew Kluger. [Please ask all defense

counsel to stand.] Do any of you know Mr. Kluger? Has any juror had any dealings with him

or with individuals in his office?

       19.     The prosecution, referred to as the Government, is represented here, as in all

cases where it is a party before this Court, by the United States Attorney for the Southern

District of New York, Geoffrey S. Berman. The conduct of the trial will be in the immediate

charge of Assistant United States Christopher Brumwell and Celia Cohen. They will be assisted

by [Government to supply name of case agent prior to trial], and by [Government to supply

name of paralegal prior to trial], a paralegal specialist in the U.S. Attorney’s Office. [Please

                                                 5
         Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 7 of 16



ask them to stand]. Do any of you know Mr. Berman, Mr. Brumwell, Ms. Cohen, [case agent],

or [paralegal]? To your knowledge, have you, your family members, or your close friends had

any dealings with any of them?

       20.     I will now read a list of names of individuals who may be mentioned during the

trial, or who may be witnesses in this case:

                                  [List of names to be supplied]

       21.     Do any of you know any of those people? Have you had any dealings, directly

or indirectly, with any of them? To your knowledge, have any of your relatives, friends, or

associates had any dealings with them?

                                    Knowledge of Locations

       22.     Events in this case took place at and around these locations:

                                  [List of places to be supplied]

       Are any of you particularly familiar with any of these locations?

                              Relationship with the Government

       23.     Does any juror, or his or her relative or close friend, work in law enforcement,

the justice system, or the courts? In what capacity? Has any juror had any contact with anyone

in law enforcement, the justice system, or the courts that might influence his or her ability to

evaluate this case?

       24.     Does any juror know, or have any association—professional, business, or social,

direct or indirect—with any member of the United States Attorney’s Office for the Southern

District of New York?

       25.     Does any juror know, or have any association—professional, business, or social,

direct or indirect—with any member of the FBI?

                                                 6
         Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 8 of 16



       26.     Have you, or has any member of your family, either as an individual or in the

course of his or her business, ever been a party to any legal action or dispute with the United

States or any of the departments, agencies, or employees of the United States, including the

Internal Revenue Service? Have you had any legal, financial, or other interest in the outcome of

such a dispute? Have you, or has any member of your family, ever had such a dispute

concerning money owed to you by the Government or owed by you to the Government?

       27.     Has any juror, either through any experience he or she has had or anything he or

she has seen or read, developed any bias or prejudice or other feelings for or against the United

States Department of Justice, the United States Attorney’s Office for the Southern District of

New York, or the FBI?

       28.     Has any juror, either through any experience he or she has had or anything he or

she has seen or read, developed any bias or prejudice or other feelings for or against law

enforcement? Has any juror participated in any demonstrations in support of or against law

enforcement?

                                       Prior Jury Service

       29.     Have you ever served as a juror in a trial in any court? If so, in what court did

you serve and was it a civil or criminal case? What type of case was it? Without telling us

what the verdict was, did the jury reach a verdict?

       30.     Have you ever at any time served as a member of a grand jury, whether in

federal, state, county, or city court? If so, when and where?

                    Experience as a Witness, Defendant, or Crime Victim

       31.     Have any of you, or your relatives or close friends, ever been involved or

appeared as a witness in any investigation by a federal or state grand jury, or by a congressional

                                                7
           Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 9 of 16



or state legislative committee, licensing authority, or governmental agency? Have you or

anyone close to you been questioned in any matter by a law enforcement agency?

          32.   Have you ever been a witness or a complainant in any hearing or trial?

          33.   Are you or any member of your family now under subpoena, or, to your

knowledge, about to be subpoenaed in any criminal case?

          34.   Have you, any member of your family, or any of your close friends ever been

charged with a crime? [As to any prospective juror who answers affirmatively, the Court is

respectfully requested to inquire into the circumstances of each crime.]

          35.   Has any juror or any friend, associate, or relative ever been a victim of a crime?

[As to any prospective juror who answers affirmatively, the Court is respectfully requested to

inquire into the circumstances of each crime.]

          36.   Has any juror, or any of your relatives or close friends, ever been the subject of

any investigation or accusation by any federal or state grand jury, or by a congressional

committee?

          37.   Has any juror ever studied or practiced law or worked in any capacity for a law

office?

                                    Experience with Experts

          38.   You may hear testimony in this case by expert witnesses. Let me advise you that

the use of expert testimony is proper in the context of this case. Has any juror had any

experiences with experts or do you have any general feelings about the use of experts that

would make it difficult for you to render a wholly fair and impartial verdict?




                                                 8
        Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 10 of 16



                                     Basic Legal Principles

       39.     Under the law, the facts are for the jury to decide and the law is for the

Court. The two areas are separate and distinct. At the end of the case, I will instruct the

jury on the law, and the jury is required to accept and apply the law as I explain it. If you

are on the jury, you must accept the law as I explain it, even if you disagree with my

explanation of the law. Do any of you believe that you would have any difficulty following

this instruction? If so, please raise your hand.

       40.     Do any of you have any legal training, or have any relative or close friend who is

an attorney? If so, would this for any reason prevent you from applying the law in this case as

stated by the Court? Will each of you accept my instruction that you are not to discuss the case

with anyone, including attorneys you may know, until you are excused as jurors?

       41.     Under the law, a defendant is presumed to be innocent and cannot be found

guilty of the crime charged in a particular count of the Indictment unless a jury, after having

heard all of the evidence in the case, unanimously decides that the evidence proves the

defendant’s guilt beyond a reasonable doubt with respect to that particular count. Would any

of you have difficulty accepting and applying this rule of law? If so, please raise your hand.

       42.     In a criminal case the burden of proof remains with the prosecution. It

never shifts to the defendant. For the jury to return a verdict of guilty as to any charge, the

prosecution must prove beyond a reasonable doubt each and every element of the charge you

are considering. A person charged with a crime has absolutely no burden to prove that he or

she is not guilty. Would any of you have difficulty accepting and applying this rule of law?

If so, please raise your hand.



                                                   9
        Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 11 of 16



        43.    I will also instruct the jury that as you consider whether the Government has

met its burden of proof, you must consider each count of the Indictment separately. Is there

anyone who feels he or she cannot evaluate each count separately? If so, please raise your

hand.

        44.    You are required by law to make your decision based solely on the evidence

or lack of evidence presented in Court, and not on the basis of conjecture, suspicion, sympathy,

or prejudice. Would any of you have difficulty accepting and applying this rule of law? If

so, please raise your hand.

        45.    A defendant in a criminal case has the right to testify and the right not to testify.

If a defendant does not testify, the jury may not draw any inference against him based on that

decision. The fact that a defendant chooses not to testify may not enter into a jury’s

deliberation at all. If you have any difficulty accepting this legal principle, please raise your

hand.

        46.    Under the law, the question of punishment, if any, is for the Court—that is, for

me—to decide, and thus the issue of possible punishment must not enter into your deliberations

as to whether the defendant on trial here has been proven guilty beyond a reasonable doubt.

Are any of you unable to accept that instruction? If so, please raise your hand.

        47.    Do any of you believe that our system of criminal justice improperly favors

either the prosecution or the defense? If so, please raise your hand.

        48.    It is not a particularly pleasant duty to find another individual guilty of

committing a crime. Do any of you feel that, even if the evidence established the guilt of the

defendant beyond a reasonable doubt, you might not be able to render a guilty verdict



                                                 10
        Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 12 of 16



against the defendant for reasons unrelated to the law and the evidence, including any

religious, philosophical, or other belief? If so, please raise your hand.

       49.     In the alternative, if the Government fails to prove the defendant’s guilt beyond

a reasonable doubt, is there any juror who feels he or she could not render a verdict of not guilty

with respect to the defendant? If so, please raise your hand.

       50.     In these questions, I have tried to direct your attention to possible reasons

why you might not be able to sit as a fair and impartial juror. Apart from any prior question,

does any juror have the slightest doubt in his or her mind, for any reason whatsoever, that he or

she will be able to serve conscientiously, fairly, and impartially in this case, and to render a true

and just verdict without fear, favor, sympathy, or prejudice, and according to the law as it will

be explained to you? If so, please raise your hand.

       51.     From time to time during the trial it may become necessary for me to talk with

the lawyers out of the hearing of the jury, either by having a conference at the bench when the

jury is present in the courtroom—what we call a “sidebar”—or by calling a recess. Please

understand that while you are waiting, we are working. The purpose of any conference outside

your viewing is not to keep relevant information from you, but to decide certain procedural

issues or how certain evidence is to be treated under the rules of evidence and to avoid

confusion and error.

                                     Ability to Sit as Jurors

   52. Does any juror have a problem with his or her hearing or vision, or any other medical

       problem, which would prevent him or her from giving full attention to all of the

       evidence at this trial?



                                                 11
         Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 13 of 16



        53.     Is any juror taking any medication that would prevent him or her from giving full

attention to all the evidence at this trial?

        54.     Does any juror have any difficulty reading or understanding the English

language in any degree?

        55.     Do any of you have any religious, philosophical, or other beliefs that would

make you unable to render a guilty verdict in a criminal case?

        56.     After the jury is selected, we will begin opening statements and then the

presentation of evidence. The trial in this case should last approximately one week. Is there

any juror for whom the proposed trial schedule presents an insurmountable problem, one that

would make it truly impossible for the juror to serve?

                                  Questions for Individual Jurors

        I am now going to ask each of you a few questions designed to give the parties a

better idea of you as a person. Again, these questions are not designed to embarrass you or

make you feel uncomfortable. They are simply meant to give the parties a little more

information about you.

        57.     What is your county of residence? How long have you lived there? [If

Manhattan or the Bronx, it is requested that the Court inquire as to the general neighborhood.]

        58.     What is the highest level of schooling you have completed?

        59.     What is your present employment? How long have you held your current

position? If retired, what did you do before?

        60.     Do you have a spouse or partner? If so, how is he or she employed?

        61.     Do you have any children? How old are they? If they are adults, how are

they employed?

                                                12
          Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 14 of 16



          62.    Is there anyone else living in your household? Who? What do they do for a

living?

          63.    Which magazines, newspapers, and other periodicals do you read on a

regular basis?

          64.    What television and radio programs do you watch or listen to on a regular

basis? Which, if any, do you rely on for news?

          65.    What Internet websites do you visit on a regular basis? What Internet sources,

if any, do you rely on for news?

          66.    Do you use online social networking sites, such as Facebook, Twitter, LinkedIn,

or Instagram? Will you be able to follow my instructions not to “post” or “message” or “chat”

or communicate in any way on social networking sites about the case during your service as a

juror? Will you be able to follow my instructions not to do online research about the defendant,

witnesses, or charges in this case?

          67.    Have you ever served in the military?

          68.    Do you belong to or volunteer your time to any associations, organizations,

clubs or unions?

          69.    What else do you do in your spare time?

                                       Summary Question

          As you can tell from my prior questions, the fundamental issue here is whether there

is anything in your personal history or life experience that would prevent you from acting as

a fair and impartial juror. So let me ask you one final time, is there anything—whether I have

asked specifically about it or not—that would affect your ability to render a fair and

impartial verdict in this case?
                                                 13
        Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 15 of 16



                Requested Instructions Following Empanelment of the Jury

       From this point on until you retire to deliberate on your verdict, it is your duty not to

discuss this case and not to remain in the presence of other persons who may be discussing this

case. This rule about not discussing the case with others includes discussions even with

members of your own family or friends.

       If at any time during the course of this trial, any person attempts to talk to you or to

communicate with you about this case, either in or out of the courthouse, you should

immediately report such an attempt to me.

       In this regard, let me explain to you that the attorneys and the defendants in a case are

not supposed to talk to jurors, even to offer a friendly greeting. So if you happen to see any of

them outside this courtroom they will, and should, ignore you. Please do not take offense.

They will only be acting properly by doing so.

       If anything should happen involving any of you that is of an unusual nature, or which

you think is something the Court should be told about, do not discuss it with any other juror.

Simply give the clerk a note to the effect that you want to speak to me about it and I can then




                                                 14
        Case 1:19-cr-00395-PKC Document 43 Filed 02/18/20 Page 16 of 16



hear what it is and what you have to say. Of course, I do not expect anything unusual or

improper to happen.


Dated: New York, New York
       February 18, 2020

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                     By:                   /s/
                                            Celia V. Cohen
                                            Christopher Brumwell
                                            Assistant United States Attorneys




                                              15
